Order filed February 9, 2021




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-19-00922-CV
                                   ____________

         4922 HOLDINGS, LLC AND HORIZON UNITED GROUP
                    INTERNATIONAL, LLC, Appellant

                                         V.

    SALVADOR RIVERA D/B/A RIVERA'S COMMERCIAL, Appellee


                    On Appeal from the 189th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2017-30658

                                    ORDER

The clerk’s record was filed December 6, 2020. Our review has determined that a
relevant item has been omitted from the clerk's record. See Tex. R. App. P.
34.5(c). The record does not contain Findings of Fact (and Exhibit A thereto),
signed August 19, 2019.

The Harris County District Clerk is directed to file a supplemental clerk’s record
on or before February 16, 2021, containing Findings of Fact (and Exhibit A
thereto), signed August 19, 2019.
       If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.



                                   PER CURIAM



Panel Consists of Chief Justice Christopher and Justices Jewell and Poissant.